UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 04-1023



DAVID BRYTE, Personal Representative of the
Estate of Lova E. Bryte, deceased; DAVID
BRYTE; KATHY B. SMITH; JAMES B. SMITH; M. E.
SMITH, a minor, by and through her legal
guardian, Kathy B. Smith; DONNA J. MILLER,

                                                  Plaintiffs,

          and

TERI B. ADAMS, Personal Representative of the
Estate of Loring E. Medford, deceased; DANA L.
DEMPEWOLF; VICKI J. BARNES; DOUGLAS J. HANSON;
MEDFORD FARMS, INCORPORATED; FARM BUREAU; B.
DAWN MCCARVER HILDEBRAND, individually and
daughter, next of kin, and administrator ad
litem of the Estate of Louis E. McCarver,
deceased; GEORGE S. MCCARVER, individually;
REXFORD AGIN; SUSAN AGIN; DANIEL AGIN; BOBBY
COOK,    individually    and    as    Personal
Representative of the Estate of Cathy Lynn
Cook, deceased; KASSANDRA FOGLE; LUDIVINA OCO,
individually and as guardian ad litem for S.
Oco; GEORGE PERRY; MARGARET PERRY, as guardian
and next friend of M. Perry, an infant;
COLLEEN STURDY WALLACE; RONALD STURDY; WILCO
INVESTMENT & CONSULTING, LIMITED; SARAH J.
AFFELDT; JEANNE MAUS, d/b/a Maus Rental
Properties; MIDWEST FAMILY MUTUAL INSURANCE
COMPANY; THOMAS E. DAUGHERTY; LINDA DAUGHERTY;
RYAN E. DAUGHERTY; GUY M. HOLWIG, deceased, by
and through personal representative of his
estate, Gretchen A. Holwig; GRETCHEN A.
HOLWIG, individually; WILLIAM M. HOLWIG,
individually;     CHRISTINE     C.     POTVIN,
individually and as guardian of M. E. Potvin,
J. C. Potvin, and W. G. Holwig, minors;
CITIZENS INSURANCE COMPANY OF AMERICA, as
subrogee of Guy M. Holwig and Gretchen A.
Holwig; TSUNG-MI LI; HSIU-LIN LI; EARL
PESTERFIELD, JR.; VICTORIA VUKONICH; TERESA
WILLIAMS; HANK WILLIAMS, individually and as
the natural parents of and as foster parents
and next friends of J. H. M. Gullette (now T.
M. Williams), M. S. Evans, J. L. Trahan, H. S.
Williams, J. S. Williams and B. D. Williams;
MARY ELLEN CARSELLI-KALIA, individually and as
Executrix of the Estate of Narandra N. Kalia;
SHIRLEY JENNINGS, for and on behalf of herself
and surviving spouse of Robert Wayne Jennings,
deceased, and Claude H. Jennings, Coral L.
Jennings, and Robert W. Jennings, Jr.,
surviving children of Robert Wayne Jennings;
BOBBY G. MCKINNEY; PAM MCKINNEY, individually
and as parents and next friends of L. Hurst,
J. Hurst and B. McKinney; MARCELLA MOORE; DALE
SWAN; NANCY TOWNSEND; JAMES TOWNSEND,

                                        Intervenors - Appellants,

           versus

SUNBEAM   PRODUCTS,  INCORPORATED;    AMERICAN
HOUSEHOLD, INCORPORATED, formerly    known as
Sunbeam Corporation,

                                          Defendants - Appellees,

           and

SEARS ROEBUCK AND COMPANY,

                                                        Defendant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Richard L. Williams, Senior
District Judge, sitting by designation. (CA-00-93-2)


Argued:   October 26, 2004            Decided:   December 16, 2004


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.



                               -2-
Affirmed as modified by unpublished per curiam opinion.


ARGUED: William J. Hansen, MCDERMOTT, HANSEN & MCLAUGHLIN, Denver,
Colorado, for Appellants.     John Howard Williams, Jr., ECKERT,
SEAMANS, CHERIN & MELLOTT, Pittsburgh, Pennsylvania, for Appellees.
ON BRIEF: George E. McLaughlin, MCDERMOTT, HANSEN & MCLAUGHLIN,
Denver, Colorado, for Appellants. John E. Hall, ECKERT, SEAMANS,
CHERIN & MELLOTT, Morgantown, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               -3-
PER CURIAM:

            The     David     Bryte       plaintiffs      commenced       this    products

liability    action     against         Sunbeam     Products,      Inc.    and    American

Household,    Inc.     (formerly          Sunbeam      Corporation)       (the    "Sunbeam

defendants") to recover damages resulting from a house fire caused

by   an   allegedly     defective         Sunbeam      brand    "electrically-heated

throw."     Counsel for the Bryte plaintiffs are also counsel for

plaintiffs in numerous other similar actions across the country,

alleging that the Sunbeam brand electric throws and other similar

products distributed between 1983 and 2000 were defective.

            During     the       course    of   discovery,        the    district   court

entered     three      separate         protective       orders     that      restricted

plaintiffs' use of materials obtained through discovery from the

Sunbeam    defendants       to    this     action.       Because        counsel   for   the

plaintiffs in this case also represent plaintiffs in the other

similar cases across the country who wish to use the documents

discovered in this case in those other actions, the plaintiffs in

the other cases filed a motion to intervene under Federal Rule of

Civil Procedure 24(b) to modify the protective orders entered in

this case. The magistrate judge, to whom this motion was referred,

apparently    consulted          with     his   counterpart        in     several   cases

consolidated      in    the       District        of    Kansas,     describing      those

conversations for counsel at the hearing on the motion. During the

course of the hearing, the magistrate judge then stated:


                                            -4-
     I'm going to modify the language of the [protective]
     order[s] to permit another jurisdiction's judicial
     officer to rule that that document may be used in pending
     litigation in that jurisdiction and that my order is not
     an impediment to that determination of its admissibility,
     relevance, use, or protection in that case. . . . I'm
     not taking the protection away. All I'm doing is saying
     you can ask another judge to let it be used in that case.

In entering its confirming written order on November 10, 2003, the

magistrate judge quoted this statement of intent and then proceeded

to grant the motion to intervene and to modify the protective

orders.    In doing so, however, he treated the motion as one filed

only by the plaintiffs in the Kansas cases, without addressing the

full scope of the motion as one filed by plaintiffs in cases filed

in states other than Kansas. The magistrate judge thus granted the

Kansas plaintiffs' motion to intervene and to modify the protective

orders to permit discovery to be used in the Kansas cases and did

not mention the plaintiffs in other states who also were moving

parties.

           In the "Final Order" entered on January 12, 2004, the

district court "affirmed" the magistrate judge's order granting the

motion to intervene without explaining how the motion of the other

"non-Kansas plaintiffs" was to be treated, and the non-Kansas

would-be intervenors have now appealed.

           During oral argument, this court addressed counsel for

the Sunbeam defendants to discover whether the omission from the

magistrate's November 10 order might be treated as an inadvertent

oversight, inquiring, "Would you have an objection to having the

                                 -5-
district judge amend [the order granting intervention to modify the

protective orders] to include all the intervenors?"             When counsel

for the Sunbeam defendants stated, "No," counsel for the appellants

indicated that this solved the appellants' problem.*

          Accordingly, by consent of the parties, we read the

magistrate's November 10, 2003 order, affirmed by the district

court on January 12, 2004, to include all intervening plaintiffs,

not just the Kansas plaintiffs, and, with that amendment, we affirm

the district court's ruling on the motion to intervene and to

modify the protective orders.



                                                       AFFIRMED AS MODIFIED



     *
      The full exchange was as follows:

     The Court:      Would you have an objection to having the
                     district judge amend [the order] to
                     include all the intervenors?

     Mr. Williams [for the appellees Sunbeam defendants]:              No sir,
                    no sir. I want to make that really
                    clear. I have no problem with that.

     The Court:      Okay.    We    will      address    it    that   way, by
                     consent.

     Mr. Williams:   Okay.

     The Court:      All right, Mr. Hansen.          Does that solve your
                     problem?

     Mr. Hansen [for the appellants]:          Yeah.

     The Court:      Thank you.          We   will   come     down   and greet
                     counsel.

                                   -6-